Name: Commission Regulation (EC) No 1792/2002 of 9 October 2002 derogating from Regulation (EC) No 449/2001 as regards applications for advance payment of aid for tomatoes for the marketing year 2002/03
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  cooperation policy;  plant product;  European Union law
 Date Published: nan

 Avis juridique important|32002R1792Commission Regulation (EC) No 1792/2002 of 9 October 2002 derogating from Regulation (EC) No 449/2001 as regards applications for advance payment of aid for tomatoes for the marketing year 2002/03 Official Journal L 272 , 10/10/2002 P. 0009 - 0010Commission Regulation (EC) No 1792/2002of 9 October 2002derogating from Regulation (EC) No 449/2001 as regards applications for advance payment of aid for tomatoes for the marketing year 2002/03THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Commission Regulation (EC) No 453/2002(2), and in particular Article 6(1) thereof,Whereas:(1) Article 12 of Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1426/2002(4), lays down the conditions governing the aid applications which tomato, peach and pear producer organisations submit to the body designated by the Member State. Under Article 12(3), Member States may allow applications for advance payment of the aid to be submitted up to 30 September for the total quantity of tomatoes delivered for processing up to 15 September.(2) Article 13(3) of Regulation (EC) No 449/2001 lays down the conditions governing the payment by the competent body in the Member State of the amount due to a beneficiary in respect of an application for advance payment referred to in Article 12(3). Payment of the amount must be made between 16 and 31 October.(3) Exceptionally poor weather conditions, especially in Italy, have been a feature of the current tomato harvesting period. As a result, the quantity of raw materials delivered for processing before the cut-off date of 15 September has been appreciably smaller than usual. Applications for advance payment of the aid will therefore concern a small quantity only. There is therefore a danger that producers, receiving appreciably less aid than the amount envisaged, will find themselves in difficulties.(4) In order that producers should not be penalised in these exceptional circumstances, it should be made possible, in this marketing year only, for applications for advance payment of the aid for tomatoes to be submitted up to 10 October and to take into account quantities of tomatoes delivered for processing up to 30 September, provided that this does not have a negative impact on the checking of the production aid scheme. A derogation should also be allowed regarding the dates set for payment by the competent body in the Member State of the amount due to the beneficiary under an application for advance payment of the aid, and to the arrangements for the breakdown of the quantities covered by the final aid application.(5) Given the urgency of the situation, this Regulation should enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the current marketing year 2002/03, notwithstanding Article 12(3) of Regulation (EC) No 449/2001, Member States may allow applications for advance payment of the aid to be submitted up to 10 October 2002 for the total quantity of tomatoes delivered for processing up to 30 September 2002, provided that this does not have a negative impact on the checking of the production aid scheme.Article 21. The competent body in a Member State which employs the derogation provided for in Article 1 shall pay the amount due between 16 October and 15 November 2002, notwithstanding the second subparagraph of Article 13(3) of Regulation (EC) No 449/2001.2. Where an application for advance payment of the aid has been submitted under Article 1, the quantities covered by the final aid application shall be broken down into two periods, namely until 30 September and from 1 October, notwithstanding the sixth subparagraph of Article 13(3) of Regulation (EC) No 449/2001.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 64, 6.3.2001, p. 16.(4) OJ L 206, 3.8.2002, p. 4.